DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 9-12 in the reply filed on 5/10/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus et al. (US20020027294), and further in view of Naoki et al. (JP 2015214053)


Instant application

    PNG
    media_image1.png
    355
    733
    media_image1.png
    Greyscale

As to claim 1. Neuhaus et al. (US20020027294) discloses a laminate comprising a polyimide film (see e.g. rigid and flexible substrates 312 can be polyimide in Par. 80, 324 as adhesive materials in Par. 56), and an inorganic substrate (see e.g. electrical component 310 in Par. 55, such as semiconductor chip in Par. 29), characterized in that the laminate satisfies at least one of the following condition (a) or (b)(see e.g. laminate in Fig 2-3): 
(a) a number density of blisters (see e.g. hard particles 218/318 in Par. 56, Fig 2-3, wherein hard particles can be carbides in Par. 28); 
(b) a number density of blisters having a height of 3 um or more (see e.g. total height of the particle can be 100.mu.m in Par. 98). 
Neuhaus et al. does not discloses the density of blisters can be is 50/m2 or less, an average height of blisters is 2 um or less, and a product of the number density of blisters (blisters/m2) and the average height of blisters (um) is 20 or less; the density of blister can be is 10/m2 or less for blister with height of 3um or more. 
Naoki et al. discloses using inorganic silica or the like underneath polyimide film in display application, wherein the height of the particle is preferably 0.5 μm to 9.5 μm, and density of projections is result effective variable for transmission accuracy of pressing force for a High definition liquid crystal display device. Naoki et al. disclose density of particles can be 100 pieces / mm .sup.2 or less wherein the effect of transmission accuracy of pressing force can be obtained and is desired for a High definition liquid crystal display device (see e.g. B. Transparent conductive film in Description). 
Both Neuhaus et al. and Naoki et al. are analogous in the field of using particles inorganic particles underneath polyimide film for display application, it would have been obvious for a person with ordinary skills in the art to modify the particle size of Neuhaus et al. to be 0.5 μm to 9.5 μm as taught by Naoki et al., and modify the particle density of Neuhaus et al. to be around 100 pieces / mm .sup.2 as taught by Naoki et al. or even less since height of particles and density of particles are result effective variable that can have effect on the transmission accuracy of pressing force can be obtained and is desired for a High definition liquid crystal display device as suggested by Naoki et al.. 
it would also have been obvious to a person of ordinary skill in the art at the time of the invention to modify the particle size and particle density through routine experimentation in order to achieve the desired transmission accuracy of pressing force for a display device.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
As to claim 2. Neuhaus et al. in view of Naoki et al does not discloses the laminate comprising a polyimide film and an inorganic substrate according to claim 1, wherein the laminate has an area of 0.157 m2 or more.
However it would have been an obvious matter of design choice to change the size of the polyimide film with inorganic substrate based on the desired size of the display screen, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP § 2144.04].
As to claim 3. Neuhaus et al. in view of Naoki et al discloses the laminate comprising a polyimide film and an inorganic substrate according to claim 2, wherein carbide particles are contained inside the blisters (see e.g. Neuhaus et al. disclose wherein hard particles can be carbides in Par. 28).
As to claim 10. Neuhaus et al. in view of Naoki et al discloses the laminate comprising a polyimide film and an inorganic substrate according to claim 1, wherein carbide particles are contained inside the blisters (see e.g. Neuhaus et al. disclose wherein hard particles can be carbides in Par. 28).

Claims 4, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus et al. (US20020027294) and Naoki et al. (JP 2015214053), and further in view of OKUYAMA(WO2012050072).
As to claim 4. Neuhaus et al. in view of Naoki et al does not discloses the laminate comprising a polyimide film and an inorganic substrate according to claim 3, further comprising a silane coupling agent condensate layer having a thickness of 5 nm to 500 nm between the polyimide film and the inorganic substrate.
Okuyama et al. disclose it is desired to have silane coupling layer in between polyimide film and inorganic substrate since silane coupling layer has many heat resistant silicon oxide and has heat resistance property that is desired for a display element, wherein the silane coupling layer have a thickness of less than 0.4 μm, 100 nm or less. 
Both Neuhaus et al. in view of Naoki et al, and Okuyama et al. are analogous in the field of polyimide film with inorganic substrate laminate used in display device, it would have been obvious for a person with ordinary skills in the art to modify the a polyimide film and an inorganic substrate of Neuhaus et al. in view of Naoki et al. to additional include silane coupling layer with a thickness of less than 0.4 μm, 100 nm or less, that can be condensate layer, as taught by Okuyama et al. in order to increase bonding and heat resistance of the polyimide film with inorganic substrate laminate as suggested by Okuyama et al.. 
As to claim 9. Neuhaus et al. in view of Naoki et al and Okuyama et al. discloses the laminate comprising a polyimide film and an inorganic substrate according to claim 2, further comprising a silane coupling agent condensate layer having a thickness of 5 nm to 500 nm between the polyimide film and the inorganic substrate (see discussion of claim 4).
As to claim 11. Neuhaus et al. in view of Naoki et al and Okuyama et al. discloses the laminate comprising a polyimide film and an inorganic substrate according to claim 10, further comprising a silane coupling agent condensate layer having a thickness of 5 nm to 500 nm between the polyimide film and the inorganic substrate (see discussion of claim 4).
As to claim 12. Neuhaus et al. in view of Naoki et al and Okuyama et al. discloses the laminate comprising a polyimide film and an inorganic substrate according to claim 1, further comprising a silane coupling agent condensate layer having a thickness of 5 nm to 500 nm between the polyimide film and the inorganic substrate (see discussion of claim 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duescher et al. (US20050118939)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783